           Case 2:20-cr-00173-NR Document 60 Filed 01/27/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA




UNITED STATES OF AMERICA                          Criminal No. 20-173

                                                  Filed Electronically
v.

CHRISTOPHER WEST




                          MOTION FOR DETENTION HEARING

     And now, comes the Defendant, Christopher West, by and through counsel, Frank C.

Walker II, Esquire, and FrankWalkerLaw, and files this Motion for a Detention Hearing,

setting forth the following in support thereof:

     1. Defendant, Mr. West, was arraigned on August 31, 2020 and entered a plea of

        NOT GUILTY.

     2. Mr. West waived his right to a Detention Hearing.

     3. After further review and investigation, Mr. West contends that detention in the case

        before the Court is ripe for review and therefore requests a hearing on the matter.

        WHEREFORE, the Defendant respectfully moves this Honorable Court to GRANT

the within motion and schedule a Detention Hearing in this matter.
        Case 2:20-cr-00173-NR Document 60 Filed 01/27/21 Page 2 of 2




                                        Respectfully Submitted,


                                        /s/ Frank C. Walker II
                                        Frank C. Walker II
                                        PA ID No. 94840
                                        WV ID No. 11853

                                        FrankWalkerLaw
                                        3000 N. Lewis Run Road
                                        Clairton, PA 15025
                                        412.405.8556 Office
                                        412.202.9193 Fax
                                        frank@frankwalkerlaw.com



Date: January 27, 2021                  Counsel for Christopher West
